 

Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT is made this ______ day of _______________, 20__ by and between
Ballantyne Strong, Inc., a Delaware corporation (the “Corporation”), and
_____________________(the “Director and/or Officer”).

 

WHEREAS, the Director and/or Officer has agreed to serve, or continue to serve,
as a director and/or officer of the Corporation or as a director, officer,
trustee, manager, participating member and/or in any other similar capacity of
an Other Entity (as defined below) (anyone or more of which capacities
constitute an “Indemnified Capacity”), providing that adequate liability
insurance, indemnification or a combination thereof is, and will continue to be,
provided;

 

WHEREAS, the Corporation, in order to induce the Director and/or Officer to
serve or continue to serve the Corporation and/or an Other Entity, has agreed to
execute this Agreement to evidence the indemnification of the Director and/or
Officer to the fullest extent permitted by law; and

 

WHEREAS, as a result of such indemnification, the Director and/or Officer has
agreed to serve or to continue to serve in an Indemnified Capacity;

 

NOW THEREFORE, in consideration of the promises, conditions, representations and
warranties set forth herein, including the Director and/or Officer’s service or
continued service to the Corporation and/or Other Entity, the Corporation and
the Director and/or Officer hereby agree as follows:

 

1.Definitions: In addition to the other defined words and phrases contained in
this Agreement, as used in this Agreement, the following terms have the
following meanings, respectively:

 

(a)“Agreement” means this Indemnification Agreement, as amended, supplemented or
restated from time to time;

 

(b)“Covered Proceeding” means all civil, criminal, quasi-criminal,
administrative, regulatory, investigative or other claims, suits, actions,
applications, hearings, arbitrations or proceedings of any nature or kind in
which the Director and/or Officer has been named as party or respondent or is
required by law to participate or respond because of his or her association with
the Corporation or Other Entity, or in which the Director and/or Officer
participates either at the request of the Corporation or Other Entity or based
on his or her reasonable belief that he or she may be subsequently named in that
proceeding, and also includes any and all proceedings that relate to, arise from
or are based upon the Director and/or Officer’s service in an Indemnified
Capacity, so long as:

 



 

 

 

(i)the Director and/or Officer acted honestly and in good faith with a view to
the best interests of the Corporation and/or Other Entity, as the case may be;
and     (ii)in the case of a criminal, quasi-criminal, regulatory or
administrative action, proceeding or hearing that is enforced by a monetary
penalty, the Director and/or Officer had reasonable grounds for believing that
the Director and/or Officer’s conduct was lawful;

 

(which conduct collectively constitutes the “Standards of Conduct”);

 

(c)“Excluded Proceeding” means any civil, criminal, quasi-criminal,
administrative, regulatory, or investigative or other claim, suit, action,
application, bearing, arbitration or proceeding of any nature or kind:

 

(i)initiated by the Director and/or Officer against the Corporation or Other
Entity, unless it is brought to establish or enforce any right under this
Agreement;

 

(ii)initiated by the Director and/or Officer against any director or officer (or
an individual holding a similar capacity) of the Corporation or Other Entity
unless the Corporation or Other Entity, as the case may be, has joined in or
consented to the initiation of such proceeding;

 

(iii)initiated by the Director and/or Officer against any other corporation,
partnership, trust, joint venture, unincorporated entity or person, unless it is
a counterclaim;

 

(iv)involving the payment or reimbursement for Losses or Expenses to the
Director and/or Officer by the Corporation not permitted by applicable law; or

 

(v)which is not a Covered Proceeding;

 

(d)“Expenses” means any and all fees, charges, disbursements and expenses which
may be reasonably incurred by the Director and/or Officer in connection with or
as a result of the investigation and defense of a Covered Proceeding, including,
without limitation, reasonable and necessary attorneys’ fees, expert witness
fees, costs, expenses and disbursements, costs of investigative, judicial,
regulatory or administrative proceedings, arbitrations or appeals and, subject
to the terms of this Agreement, all such fees, charges, disbursements and
expenses which the Director and/or Officer may reasonably incur in any
proceedings to enforce rights and/or defend against or respond to a Covered
Proceeding under this Agreement;

 

(e)“Indemnified Capacity” has the meaning set out in the recitals to this
Agreement;

 

(f)“Losses” means all judgements, damages, fines, penalties, liabilities,
settlement amounts or any other expense which the Director and/or Officer may
incur or become liable to pay as a result of any Covered Proceeding, whether
incurred alone or jointly with others, and includes Expenses;

 



 

 

 

(g)“Other Entity” means each subsidiary or affiliate of the Corporation and each
of the respective committees or bodies of such subsidiary or affiliate, in each
case, for which the Director and/or Officer has agreed to serve in an
Indemnified Capacity at the request of the Corporation; and

 

(h)“Standards of Conduct” has the meaning set out at subsection 1(b) herein.

 

2.Indemnification: The Corporation shall indemnify and hold the Director and/or
Officer harmless against any and all Losses and Expenses which the Director
and/or Officer may incur or be required to pay as a result of any Covered
Proceeding subject, in each case, to the provisions of this Agreement and the
following:

 

(a)unless a court or other authority of competent jurisdiction has expressly so
ruled in respect of the Director and/or Officer, the resolution of any Covered
Proceeding by judgment, order, settlement or conviction shall not of itself
create a presumption either that the Director and/or Officer did not adhere to
the Standards of Conduct in the circumstances relating to the Covered Proceeding
or that the Director and/or Officer is not entitled to indemnity under this
Agreement; and

 

(b)in respect of an action by or on behalf of the Corporation to procure
judgement in its favor to which the Director and/or Officer is made a party by
reason of having served in an Indemnified Capacity, the Corporation shall make
application for approval of the court having jurisdiction to furnish indemnity
and make advances as needed by the Director and/or Officer, provided that the
Director and/or Officer adhered to the Standards of Conduct.

 

3.Excluded Coverage: The Corporation shall have NO obligation to indemnify and
hold the Director and/or Officer harmless against any Losses or Expenses which
have been judicially determined to constitute an Excluded Proceeding.

 

4.Indemnification Procedures:

 

(a)Promptly after receipt by the Director and/or Officer of notice of the
commencement, or the threat of commencement, of a Covered Proceeding or
potential Covered Proceeding (a “Commencement Notice”), the Director and/or
Officer shall, if indemnification with respect thereto may be sought from the
Corporation under this Agreement, notify the Corporation in writing in respect
thereof and provide to the Corporation concurrently there with copies of any
demand letter, Statement of Claim, complaint, pleading, request for arbitration,
regulatory or administrative demand, indictment or other claim document. If the
Corporation becomes aware of any Covered Proceeding or reasonably expects that a
Covered Proceeding or potential Covered Proceeding may be made, the Corporation
will promptly give the Director and/or Officer notice thereof in writing (also a
“Commencement Notice”).

 



 

 

 

(b)If, at the time of the receipt or delivery of a Commencement Notice, the
Corporation has applicable directors’ and officers’ liability insurance in
effect, the Corporation shall give immediate notice of the commencement, or the
threat of commencement, of such Covered Proceeding or potential Covered
Proceeding to its insurers, primary and excess, in accordance with the
procedures set forth in the respective policies in favor of the Director and/or
Officer. The Corporation shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Director and/or Officer, all
Losses and Expenses payable as a result of such Covered Proceeding or potential
Covered Proceeding in accordance with the terms of such policies, including but
not limited to the payment of any applicable deductible or retention.

 

(c)To the extent the Corporation does not, at the time of the commencement of or
the threat of commencement of a Covered Proceeding or potential Covered
Proceeding, have applicable directors’ and officers’ liability insurance in
effect, or if a determination is made by the insurance carrier that any Expenses
arising out of such Covered Proceeding or potential Covered Proceeding will not
be payable under the directors’ and officers’ liability insurance then in
effect, the Corporation shall be obligated to pay contemporaneously the Expenses
of any such action, suit, arbitration or proceeding in advance of the final
disposition thereof; and the Corporation shall be entitled, at its expense and
in a timely manner, to assume the defense of such Covered Proceeding or
potential Covered Proceeding with counsel satisfactory to the Director and/or
Officer, acting reasonably, upon the delivery to the Director and/or Officer of
written notice of its election so to do (a “Defense Notice”). After the Director
and/or Officer is in receipt of a Defense Notice, the Corporation will not be
liable to the Director and/or Officer under this Agreement for any Expenses
subsequently informed by the Director and/or Officer in connection with any such
Covered Proceeding or potential Covered Proceeding and the Corporation will keep
the Director and/or Officer informed on a timely basis regarding all material
steps and developments, provided that the Director and/or Officer shall have the
right to employ his or her own counsel in any such Covered Proceeding or
potential Covered Proceeding, but the fees and expenses of such counsel incurred
after receipt of the Defense Notice shall be at the Director and/or Officer’s
expense, provided however that if:

 

(i)the employment of counsel by the Director and/or Officer has been previously
authorized by the Corporation;

 

(ii)the Director and/or Officer shall have reasonably concluded that there may
be a conflict of interest between the Corporation and the Director and/or
Officer in the conduct of any such defense; or

 

(iii)the Corporation does not in a timely manner employ counsel to assume the
defense of such Covered Proceeding or potential Covered Proceeding or undertake
such legal steps as may from time to time be needed to properly defend the
Director and/or Officer against such Covered Proceeding or potential Covered
Proceeding; then the attorneys’ fees, costs and expenses of such counsel
employed by the Director and/or Officer shall be at the sole expense of the
Corporation.

 



 

 

 

(d)The Director and/or Officer and his or her advisors, including, but not
limited to, legal counsel, may, with the consent of the Corporation’s
chairperson or board of directors (which consent shall not be unreasonably
withheld or delayed), review during regular business hours all documents,
records and other information under the Corporation’s control with respect to
the Corporation or any Other Entity in which the Director and/or Officer has
served in an Indemnified Capacity and which may be reasonably necessary in order
for the Director and/or Officer to defend himself or herself against any Covered
Proceeding or potential Covered Proceeding, provided that the Director and/or
Officer and his or her advisors, including legal counsel, shall maintain all
such information in the strictest confidence except to the extent necessary for
his or her defense in the Covered Proceeding or potential Covered Proceeding. At
any time after there has been a change of control of the Corporation, or a
receiver, rehabilitator, liquidator or trustee in bankruptcy has been appointed
in respect of the Corporation, the Director and/or Officer and his or her
advisors shall be entitled to review the information referred to in this
subsection 4(d), subject to the conditions set out herein, whether or not the
Corporation’s new chairperson or board of directors or the receiver or trustee
in bankruptcy has provided the consent referred to herein. The Director and/or
Officer’s right to review documents shall not apply where the claim or
proceeding is initiated by the Corporation or by any of its subsidiaries,
provided, however, that this limitation is not meant to in any way limit or
preclude any party’s right to discovery, production of documents or other legal
process.

 

(e)All payments on account of the Corporation’s indemnification obligations
under this Agreement shall be made within thirty (30) days of the Director
and/or Officer’s written request therefore (which written request shall be
accompanied by applicable supporting documentation), unless a judicial
determination has been made that the claims giving rise to the Director and/or
Officer’s request are Excluded Proceedings or otherwise not payable under this
Agreement, provided that, subject to the provisions of this Agreement and any
statutory requirement that court approval be obtained for the indemnification of
any Expenses, all payments on account of the Corporation’s obligations under
subsection 4(c) of this Agreement prior to the final disposition of any Covered
Proceeding or potential Covered Proceeding shall be made within twenty (20) days
of the Director and/or Officer’s written request therefore (which written
request shall be accompanied by applicable supporting documentation) and such
obligation shall not be subject to any such determination, but shall be subject
to subsection 4(c) of this Agreement.

 

(f)The Director and/or Officer agrees that he or she will reimburse the
Corporation for all Losses and Expenses paid or reimbursed by the Corporation in
connection with any action, suit or proceeding against the Director and/or
Officer in the event and only to the extent that a determination shall have been
made by a court in a final adjudication, from which all rights of appeal have
expired, that the Director and/or Officer is not entitled to be indemnified by
the Corporation for such Losses and Expenses because the claim is an Excluded
Proceeding or because the Director and/or Officer is otherwise not entitled to
payment under this Agreement.

 



 

 

 

5.Settlement: The Corporation shall have no obligation to indemnify the Director
and/or Officer under this Agreement for any amounts paid in settlement of any
Covered Proceeding effected without the Corporation’s prior written consent. The
Corporation shall not conclude a settlement of any Covered Proceeding or
potential Covered Proceeding on the Director and/or Officer’s behalf without the
Director and/or Officer’s prior written consent. Neither the Corporation nor the
Director and/or Officer shall unreasonably withhold or delay consent to any
proposed settlement of a Covered Proceeding. If the Director and/or Officer
refuses to consent to the terms of a proposed settlement the Corporation may
require the Director and/or Officer, at his or her own expense, to assume
defense of the Covered Proceeding. In such a case, any amount recovered by the
claimant in excess of the amount for which settlement could have otherwise been
achieved shall not be recoverable under this Agreement. A Director and/or
Officer shall at all times have the right, at his or her own expense, to
negotiate and conclude settlement of a Covered Proceeding made against the
Director and/or Officer.

 

6.Rights Not Exclusive: This Agreement shall not operate to abridge or exclude
any other rights, in law or in equity, to which the Director and/or Officer may
be entitled by operation of law or under any statute, bylaw, agreement, vote of
security holders or of disinterested directors or otherwise, both as to action
in an Indemnified Capacity and as to action in any other capacity by holding
such office, and shall continue after the Director and/or Officer ceases to
serve the Corporation in an Indemnified Capacity.      7.Enforcement:

 

(a)The burden of proving that indemnification is not required under this
Agreement shall be on the Corporation and must be made by a court of law.

 

(b)In the event that any action or proceeding is instituted by the Director
and/or Officer under this Agreement to enforce or interpret any of the terms of
this Agreement, the Director and/or Officer shalt be entitled to be paid all
court, arbitration or mediation costs and expenses, including but not limited to
reasonable legal fees and disbursements, incurred by the Director and/or Officer
with respect to such action or proceeding, unless the court, arbitrator or
mediator determines that each of the material assertions made by the Director
and/or Officer as a basis for such action or proceeding were not made in good
faith or were frivolous.

 

8.Duration:

 

(a)Notwithstanding the date(s) of its execution and delivery, this Agreement
shall be conclusively deemed to commence on the day upon which the Director
and/or Officer first became or becomes a director, officer, trustee, manager
and/or participating member of the Corporation and/or an Other Entity or first
undertook or undertakes the responsibilities associated with an Indemnified
Capacity.

 



 

 

 

(b)The obligations of the Corporation under this Agreement shall continue after
the Director and/or Officer ceases to serve in an Indemnified Capacity. Upon
ceasing to so act, the Director and/or Officer shall continue to be entitled to
all stipulated rights and indemnification hereunder.

 

(c)The liability of the Corporation under this Agreement shall not be affected,
discharged, impaired, mitigated or released by reason of the discharge or
release of the Director and/or Officer in any bankruptcy, insolvency,
receivership or other similar proceeding of creditors.

 



9.Insurance:

 

(a)The Corporation shall maintain in full force and effect a comprehensive
program of liability insurance, including policies providing coverage for the
liability exposures of directors and officers (the “Policies”). To the extent
commercially feasible, the salient coverage features of the Policies to be
maintained shall be substantially the same as those applicable under the
Policies obtained by the Corporation and in effect on the date hereof.

 

(b)If for any reason whatsoever the Director and/or Officer ceases to act in an
Indemnified Capacity, the Corporation shall ensure that the liability insurance
coverage available to the Director and/or Officer and his or her heirs and legal
representatives is at all times substantially equivalent to the coverage
maintained for the then current directors and officers. The Corporation shall
maintain such continuing coverage for a minimum of six years following the
Director and/or Officer ceasing to act in an Indemnified Capacity.

 

(c)In the event that a claim is brought in which the Director and/or Officer is
named as party, the Corporation shall promptly pay the insurance deductible or
retention applicable under any responding Policies providing coverage to the
Director and/or Officer.

 

(d)If one or more of the Policies providing coverage on a “claims-made” basis is
cancelled or is not renewed, the Corporation will promptly purchase the maximum
degree of extended reporting or discovery period coverage available under such
Policies unless.

 

(i)replacement liability insurance has been obtained that does not contain a
“retroactive date” or similar provision that might deprive the Director and/or
Officer of coverage for wrongful acts alleged to have been committed prior to
the inception date of such replacement insurance; or

 

(ii)the Corporation is unable to fund the purchase of such extended coverage by
reason of its insolvency or bankruptcy, in which case the Director and/or
Officer shall be given reasonable notice regarding its inability to fund such
purchase together with an identification of the additional premium that would be
required to exercise the extended reporting or discovery period coverage option
of the relevant Policies.

 



 

 

 

(e)The Corporation shall promptly advise the Director and/or Officer if:

 

(i)any Policy lapses, is cancelled, or undergoes any material adverse change in
coverage or is rescinded in whole or in part; or

 

(ii)any insurer informs the Corporation that all or part of a particular Covered
Proceeding or potential Covered Proceedings not covered by one or more of the
Policies.

 

10.Severability: In the event that any provision of this Agreement is determined
by a court to require the Corporation to do or to fail to do any act which is in
violation of applicable law, such provision shall be limited or modified in its
application to the minimum extent necessary to avoid a violation of law, and, as
so limited or modified, such provision and the balance of this Agreement shall
be enforceable in accordance with their terms.

 

11.Choice of Law; Jurisdiction: This Agreement shall be deemed to have been made
in and shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware. The parties hereby agree that any claims,
disputes or questions arising out of or in relation to this Agreement may be
submitted to the jurisdiction of the courts of the State of Delaware. Each of
the parties hereto irrevocably agrees to the jurisdiction of the courts of the
State of Delaware.

 

12.Subrogation: In the event of any indemnification payment under this Agreement
to or on behalf of the Director and/or Officer, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Director and/or Officer, who shall execute all documents and take all actions
reasonably requested by the Corporation to implement such right of subrogation.

 

13.Successor and Assigns: This Agreement shall be binding upon all successors
and assigns of the Corporation (including any transferee of all or substantially
all of its assets and any successor by merger or otherwise by operation of law),
and shall be binding upon and inure to the benefit of the Director and/or
Officer and his or her heirs, executors, administrators, legal personal
representatives and estate.

 

14.Amendment; Waiver: No amendment, modification, termination or cancellation of
this Agreement shall be effective unless made in writing signed by each of the
parties hereto. No waiver of any provision of this Agreement shall constitute a
waiver of any other provision nor shall any waiver of any provision of this
Agreement constitute a continuing waiver unless otherwise expressly provided.

 

15.Execution In Counterparts: This Agreement may be executed in several
counterparts, by original or facsimile signature or by or through such other
electronic form in which a party may place or evidence its signature hereon
(including an electronic scan of same), each of which so executed shall be
deemed to be an original and such counterparts together shall be deemed to be
one and the same instrument, which shall be deemed to be executed as of the day
and year first above written.

 



 

 

 

IN WITNESS WHEREOF, the Corporation and the Director and/or Officer have
executed this Agreement as of the day and year first above written.

 

      Ballantyne Strong, Inc.               By:         Name:       

Title



                      Name:      

Title 

       

SIGNED, SEALED, AND DELIVERED

In the presence of:

)

)

 



 

 

 



Signature of Witness

 

)

)

)

)

)

 

 

 



Name:

 

 

 

Print Full Name of Witness

)

)

)

)

)

 

 



 

 

 

 